Citation Nr: 0414386	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  02-14 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2001 RO decision which in pertinent part 
denied service connection for schizophrenia.  In November 
2002, the veteran testified at a hearing before the RO.


FINDING OF FACT

A chronic acquired psychiatric disorder including 
schizophrenia began years after service, and was not caused 
by any incident of service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1974 to October 1976.  His service medical records contain no 
evidence of the existence of a psychiatric condition during 
service, and his 1976 separation examination shows a normal 
psychiatric evaluation.

VA medical records dated in December 1989 show the veteran 
participating in a residential treatment program for 
substance abusers.  He was assessed as a chronic substance 
abuser.  Records from 1990 show multiple diagnoses of 
substance abuse and dependence.

Private medical records from the Montgomery Area Mental 
Health Authority show that the veteran was seen in May 1991 
for participation in a day treatment program.  He indicated 
that he had experienced difficulty since he ran out of his 
medications, and said that he was nervous and restless and 
had insomnia.  He also said he had experienced difficulty 
concentrating since he ran out of his medications.  It was 
noted that he had a previous diagnosis of induced psychotic 
disorder.  Diagnoses of psychotic disorder not otherwise 
specified and polysubstance dependence in remission were 
indicated in May 1991.  It was noted that he decided not to 
participate in a day treatment program but instead preferred 
to receive chemotherapy and counseling services through a 
follow-up services program.  In June 1991 he reported that he 
was experiencing insomnia, tension, and weight loss, and he 
appeared vague and tense.  He said that he had last used 
alcohol and drugs in December 1990.  A history of delusions 
and threatening behavior were indicated, but he was not 
presently psychotic or dangerous or experiencing suicidal or 
homicidal ideations.  Diagnoses were rule out major 
depression (single episode) and psychotic disorder not 
otherwise specified or induced (in remission).

VA records show that the veteran was hospitalized from 
February 1995 to May 1995 with complaints of nervousness and 
drug and alcohol problems.  He indicated that he had been 
forgetting things and felt depressed and suicidal.  Diagnoses 
were cocaine and alcohol substance abuse, and psychosis 
secondary to substance abuse.

The veteran was again hospitalized in January 1996 for 
psychiatric symptoms.  He was diagnosed with depression.  
Outpatient records from November 1996 show a diagnosis of 
depression, and records from December 1996 indicate an 
impression of schizoaffective disorder.  

In March 2001, the veteran filed his claim for service 
connection for schizophrenia.

In March 2001, the veteran was hospitalized again after he 
complained that he was hearing voices and was depressed and 
suicidal.  He said that he had been having bad dreams and had 
thoughts of harming himself with kitchen knives.  His initial 
diagnosis was schizoaffective disorder.  During his hospital 
course, it was indicated that he was still depressed but was 
without suicidal ideation, and appeared suspicious and 
withdrawn.  Later he was noted as having a bright and 
cheerful affect.  At discharge he was indicated as having a 
diagnosis of schizoaffective disorder.

VA outpatient treatment records from April 2001 show the 
veteran complained of symptoms such as depression and 
occasional auditory hallucinations.  He was assessed with 
schizoaffective disorder.  Records from May 2001 show a 
history of depression.

In June 2001, the veteran was given a VA post-traumatic 
stress disorder (PTSD) examination.  He reported that he was 
a helicopter mechanic in the military.  He said his job was 
very stressful and he had a hard time coping with the stress.  
He said he did not seek psychiatric treatment or medication 
while he was in service.  He stated that he was not exposed 
to any kind of combat.  He reported a history of substance 
abuse but said he had not been drinking for the past five or 
six years.  He said that he had been admitted to the hospital 
several times since 1980.  He indicated that he worked in a 
warehouse loading and unloading trucks for a year or two 
after service, but had not been able to work for some time 
because of hearing voices and feeling depressed.  He stated 
that he slept poorly and sometimes heard voices calling him.  
He did not report any nightmares but said that he felt 
depressed and had crying spells.  Following objective 
examination, the examiner's diagnosis was schizophrenia with 
depression.  The examiner opined that the veteran was not 
suffering from PTSD.

In February 2002, the veteran was again hospitalized.  
Diagnoses at discharge were schizoaffective disorder and 
substance abuse (cocaine).

In November 2002, the veteran testified at a hearing at the 
RO.  He stated that he first started having symptoms 
associated with schizophrenia when he was stationed in 
Birmingham during his military service.  He said he didn't 
seek medical treatment for his symptoms.  He said things 
started happening to him and he was unable to perform 
properly and pass military tests.  He reported that he 
couldn't perform jobs after he left the military and kept 
quitting jobs and walking off them.  He stated that his 
military duties were very stressful and he started having 
nervous problems.  He said he was first diagnosed with 
schizophrenia sometime in the 1980s.  He indicated his belief 
that his schizophrenia began during his military service as a 
result of the stress he was under and the dangerous 
activities he was involved in.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for schizophrenia.  Relevant identified medical 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation shall be paid if the disability 
is a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty from 1974 to 1976, and his 
service medical records show no psychiatric disorder.  There 
is no evidence of a psychosis (such as schizophrenia) within 
the presumptive year after service.  Medical evidence shows 
treatment for substance abuse in the late 1980s, more than 10 
years after service, and even later records show variously 
diagnosed psychiatric disorders including schizophrenia.  The 
veteran has not been diagnosed as having PTSD.  See 38 C.F.R. 
§ 3.304(f).  The various VA and private medical records have 
not suggested that the veteran's acquired psychiatric 
problems including schizophrenia, first shown years after 
service, were caused by any incident of service.  While the 
veteran has asserted that his mental disorder began during 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The weight of the credible evidence establishes that a 
chronic acquired psychiatric disorder including schizophrenia 
began years after service, and was not caused by any incident 
of service.  The Board concludes that the disorder was not 
incurred in or aggravated by active service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for schizophrenia is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



